DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on 04/26/2021 is acknowledged.  The traversal is on the ground(s) that DeCiccio does not recite the claimed technical features common to the three restricted groups.  This is not found persuasive because Applicant relies on the different pressures between the different areas as being both required by each group as well as not taught by DeCiccio (page 10 paragraph 1). However, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114.II). As currently written, claim 1 does not require the different pressure to actually occur as there is not positively recited structure that would require such a limitation, such as a controller to control the separate pressures.
.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/26/2021.

Claim Interpretation
The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114.II). In order to expedite prosecution, the Examiner has attempted to examine claims 1-7 and 9 using prior art which the Examiner believes renders obvious both the claimed structural features of the claimed invention as well as the intended use of the claimed structural features. Claim 8 has been examined and has been rejected based on prior art structure which is capable of performing the intended use. While no explicit determination of patentability of claim 8 has been made herein, the Examiner has been unable to determine any prior art which would render obvious the intended use of claim 8 should structural limitations be provided for performing the intended use. However, additional search and consideration would be required should Applicant submit amendments adding such limitations.
If any of this interpretation is unclear, the Examiner encourages Applicant to schedule a telephone interview.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fong (US20030235635 – hereinafter Fong 1) in view of Sun (CN102205334A).

In reference to claims 1 and 9:
Fong 1 discloses additive manufacturing system for capturing airborne contaminants (abstract), comprising: 
an unsealed processing chamber maintained at a second pressure below the ambient air pressure to inhibit processing chamber air from leaking out of the processing chamber (para 0053; Figs. 3 and 4); and 

Fong 1 further discloses wherein the second pressure is to allow ambient air to leak into the processing chamber from the ambient environment and inhibit the processing chamber air from leaking out of the processing chamber into the ambient environment or into the air supply enclosure (claim 9)(paragraph 0052).
Fong 1 does not disclose that the area outside of the processing chamber is an unsealed air supply enclosure for clean air maintained at a first pressure above an ambient air pressure to inhibit unfiltered ambient air from leaking into the air supply enclosure (claim 1) or wherein the first pressure is to allow clean air to leak out of the unsealed air supply enclosure to an ambient environment external to the system (claim 9). However, this is taught by Sun. Sun teaches a ventilation system for small environments (title). Sun further teaches utilizing a negative pressure processing environment for ensuring polluted air can be completely removed (pg 2 ln 4-6) as well as a positive external pressure (unsealed air supply enclosure of the current application) to collect fresh air and prevent contamination (pg 1 final paragraph). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Fong 1 with the positive pressure exterior of Sun in order to keep fresh air flowing and prevent the entry of polluted air.

In reference to claim 5:
In addition to the discussion of claim 1, above, Fong 1 further discloses comprising: 
a build mechanism disposed in the processing chamber to produce a 3D part during a fabrication operation that further generates the processing chamber air by contaminating the clean air with particulates of a build material (para 0018); 

a second filter disposed between the outlet and the second fan to trap the particulates in the processing chamber air to inhibit the particulates from escaping the processing chamber (paras 0018-0019).

In reference to claim 6:
In addition to the discussion of claim 5, above, Fong 1 further discloses comprising: 
a second pressure sensor disposed in the processing chamber to detect the second pressure (para 0019); 
a second fan speed control to set an operating speed of the second fan (para 0019); and 
a controller coupled to the second pressure sensor and the second fan speed control to maintain the second pressure within a predetermined second pressure range (para 0019).

Claims 2, 3, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fong 1 and Sun as applied to claim 1, above, and further in view of Maggiore (US20150035206).

In reference to claim 2:
In addition to the discussion of claim 1, above, modified Fong 1 does not teach further comprising: 
a first fan coupled to an inlet of the air supply enclosure to produce the first pressure in the air supply enclosure. However, the use of fans to move air is known in the art, for example Fong 1 explicitly discloses the use of a fan to move air (para 0031). It would have been obvious to a person having 
Modified Fong 1 does not explicitly disclose a first filter coupled to an intake of the first fan to remove particulates from the unfiltered ambient air drawn into the air supply enclosure by the first fan. However, this is taught by Maggiore. Maggiore discloses a system for additive manufacturing (abstract). Maggiore further discloses utilizing a filter for incoming air in a pressurized system in order to maintain a sterile environment (abstract, para 0026, 0102). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of modified Fong 1 with the filter of Maggiore in order to provide for a sterile (contaminant free) processing environment.

In reference to claim 3:
In addition to the discussion of claim 2, above, Fong 1 further discloses utilizing pressure sensors to ensure a pressure drop between the interior low pressure and the area outside the deposition chamber (paras 0057-0059), the unsealed air supply of modified Fong 1. Modified Fong 1 does not explicitly disclose a first pressure sensor disposed in the air supply enclosure to detect the first pressure. However, it would also have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. utilizing a single combined sensor to measure the pressure drop or at least two separate sensors, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Fong 1 further discloses fans for controlling air flow (para 0031). Fong 1 further discloses controlling fans in order to ensure the flow of air leaving the processing chamber is greater than the flow of air entering the processing chamber (para 0063) as well controlling the process to shut down the apparatus when the pressure difference is below a threshold (para 0058). Modified Fong 1 does not 

In reference to claim 8:
In addition to the discussion of claim 3, above, Sun further discloses a passage between the positive pressure areas and negative pressure areas, e.g. an unsealed subsystem coupled to the air supply enclosure and the processing chamber (Fig. 1). Modified Fong 1 does not teach the subsystem maintained at a third pressure between the first and second pressures and below the ambient air pressure to inhibit air in the subsystem from leaking out of the chamber to atmosphere external to the system. However, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114.II). As applied to the instant application, the structure of modified Fong 1 is capable of the intended use of having the unsealed subsystem at a third pressure between the first and second pressures and below the ambient air pressure.

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fong 1, Sun, and Maggiore as applied to claims 3, above, and further in view of Fong (US20040166187 – Hereinafter Fong 2).

Fong 1 further discloses controlling fans in order to ensure the flow of air leaving the processing chamber is greater than the flow of air entering the processing chamber (para 0063) as well controlling the process to shut down the apparatus when the pressure difference is below a threshold (para 0058). Modified Fong 1 does not explicitly disclose the duct fan having a duct fan working flow rate less than a maximum flow rate of the first fan to ensure that the first fan can maintain the first pressure in the air supply enclosure. However, considering the explicit goals of the system are to maintain pressure differences, it would have been apparent to configure the duct fan to have a lower working flow rate less than a maximum flow rate of the first fan in order to ensure the pressure differential can be maintained.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fong 1 and Sun as applied to claim 5, above, and further in view of Fong 2.
In addition to the discussion of claim 3, above, Fong 1 further discloses utilizing fans to cause air flow in a modified pressure enclosure (para 0031). Modified Fong 1 does not disclose that the fan is a duct fan. However, the use of a mechanism recognized in the art as suitable for the intended purpose is prima facie obvious (MPEP 2144.07). As applied to the current application, Fong 2 discloses the use of a duct fan for moving air between areas (para 0010; Fig. 2). It would have been obvious to a person having 
Fong 1 further discloses controlling fans in order to ensure the flow of air leaving the processing chamber is greater than the flow of air entering the processing chamber (para 0063) as well controlling the process to shut down the apparatus when the pressure difference is below a threshold (para 0058). Modified Fong 1 does not explicitly disclose the duct fan having a duct fan working flow rate less than a maximum flow rate of the first fan to ensure that the first fan can maintain the first pressure in the air supply enclosure. However, considering the explicit goals of the system are to maintain pressure differences, it would have been apparent to configure the duct fan to have a lower working flow rate less than a maximum flow rate of the first fan in order to ensure the pressure differential can be maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/A.L.S./              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742